Order filed April 15, 2021.




                                      In The

                      Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00837-CR
                                 ____________

                     EX PARTE ANDRE BAILEY, Appellant


           On Appeal from the County Criminal Court at Law No. 3
                            Harris County, Texas
                       Trial Court Cause No. 2324058


                                     ORDER

      The reporter’s record in this case was due December 23, 2020. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order the court reporter, to file the record in this appeal within 10 days
of the date of this order.

                                  PER CURIAM
Panel Consists of Justices Jewell, Bourliot, and Hassan.